Citation Nr: 0211696	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  96-39 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to an increased or separate evaluation for 
orthotopic cardiac transplantation with cardiomyopathy and 
renal insufficiency, evaluated as 100 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant had active service from February 1987 to May 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to service connection for 
hepatitis.

In February 2002 the RO, in pertinent part, denied 
entitlement to an increased evaluation for orthotopic cardiac 
transplantation with cardiomyopathy and renal insufficiency.

The appellant provided oral testimony before the undersigned 
Member of the Board via a video conference with the RO in 
June 2002, a transcript of which has been associated with the 
claims file.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained by the RO.  

2.  The appellant has not submitted or identified competent 
evidence of a current diagnosis of hepatitis.  


3.  The appellant is receiving a 100 percent schedular 
evaluation for service-connected orthotopic cardiac 
transplantation with cardiomyopathy and renal insufficiency, 
and the evidence shows he does not have loss of a kidney or 
that he requires regular dialysis.  


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  

2.  The criteria for an increased or separate evaluation for 
orthotopic cardiac transplantation with cardiomyopathy and 
renal insufficiency have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.104, 4.115, Diagnostic Code 7019 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hepatitis

Factual Background

The service medical records show the appellant was 
hospitalized in July 1988 because of ongoing dyspnea, fatigue 
and subsequent bilateral edema of the legs.  On admission to 
the 97th General Hospital he was found to have a positive 
hepatojugular reflux, hepatomegaly and pedal edema.  He was 
transferred for evaluation to an Army medical center with a 
diagnosis of viral cardiomyopathy and congestive heart 
failure.  

On physical examination the sclera were muddy but there was 
no obvious jaundice.  The liver was mildly tender with a 
smooth edge.  He underwent diagnostic testing.  

The impression was cardiomyopathy, probably viral-echo or 
coxsackie viruses, hepatomegaly with increased SGOT, LDH and 
PT secondary to the cardiomyopathy and/or viral hepatitis, 
left ventricle mass and mild renal failure.  He was started 
on medication and systematic heparinization.  During 
hospitalization the liver parenchyma was normal.  Abdominal 
examination and gastrointestinal examination revealed that 
the appellant's pain was most likely secondary to hepatic 
capsular stretching secondary to passive hepatic congestion.  

Following treatment he had complete resolution of his 
symptoms.  He then underwent heart catheterization with 
endomyocardial biopsies.  A liver spleen scan obtained 
several days later showed a normal liver.  The endomyocardial 
biopsy specimen revealed mild lymphocytic infiltration with 
moderate fibrosis.  Myocytes were hypertrophied and necrotic 
all consistent with myocarditis.  The physician who performed 
a gastrointestinal consultation felt the appellant had a 
viral hepatitis in addition to passive hepatic congestion.  
The discharge diagnosis was viral myocarditis, 
cardiomyopathy, resolved viral hepatitis and resolved 
nephritis.  The final endomyocardial biopsy revealed changes 
that were consistent with idiopathic dilated cardiomyopathy.  

The appellant was seen from August 1988 through November 1988 
for follow-up evaluations of his idiopathic dilated 
cardiomyopathy.  He still complained of exertional fatigue 
and the examiners reported that there had been no significant 
change in his condition.  In November 1988 the examiner 
reported that the appellant had marked left ventricular 
dysfunction without any evidence of improvement.  There were 
no findings or diagnosis of hepatitis.

The appellant subsequently underwent a medical board 
examination.  The evidence includes the March 1989 medical 
evaluation board summary.  The appellant could no longer 
perform hid duties because of severe exertional fatigue and 
dyspnea on exertion.  Physical examination showed no 
hepatojugular reflux or jugular venous distention.  The 
summary includes the findings reported during the July 1998 
hospitalization and on follow-up evaluations.  


The final diagnosis was idiopathic dilated cardiomyopathy 
with severe left ventricular dysfunction.  There were no 
findings or diagnosis of hepatitis.  The medical evaluation 
board concluded that the appellant could no longer perform 
his military duties secondary to this disability.  He was 
referred to the physical evaluation board for disposition and 
follow-up medical care for cardiac transplantation as an 
alternative.  

The appellant was admitted to a VA facility in May 1989 for 
an elective cardiac catheterization and for evaluation of a 
heart transplant.  The medical history noted that a 
liver/spleen scan showed a normal liver and spleen with 
slightly increased mirror uptake and mild shunting.  Physical 
examination showed the liver was firm.  The diagnosis was 
probable viral dilated cardiomyopathy, congestive heart 
failure and mild chronic renal insufficiency.  There were no 
findings or diagnosis of hepatitis.  

The evidence shows the appellant was admitted to a service 
department facility in August 1989.  The diagnosis was 
idiopathic dilated cardiomyopathy secondary to myocarditis, 
which was felt to be secondary to ethanol use with 
biventricular failure and complicated by congestive heart 
failure.  The diagnosis also included anemia, congestive 
heart failure, increased liver function test, which was felt 
to be secondary to congestion and congestive heart failure, 
hyponatremia and acute renal failure, which had resolved.  
There were no findings or diagnosis of hepatitis.

The appellant was admitted to a private medical facility in 
December 1989 for an orthotopic heart transplant.  The 
hospitalization report includes the prior medical history.  
Physical examination showed the abdomen was soft, non-tender 
and non-distended with no palpable hepatosplenomegaly.  There 
was no guarding or rebound.  The appellant underwent 
laboratory testing.  The heart transplant was performed.  The 
discharge diagnosis was dilated cardiomyopathy.  There were 
no findings or diagnosis of hepatitis.

The appellant was hospitalized at this facility in January 
1990 for antilymphocyte globulin and steroid pulse.  He had 
done well postoperatively except for grade V biopsies that 
were treated with steroid pulse.  He tolerated the procedure 
without any complications.  There were no findings or 
diagnosis of hepatitis.

VA outpatient treatment records dated from January 1991 to 
January 1994 show follow-up evaluation for status post heart 
transplant.  There were no findings or diagnosis of 
hepatitis.  

Service department outpatient treatment records dated from 
February 1991 to February 1995 show follow-up evaluation and 
treatment for status post heart transplant.  There were no 
findings or diagnosis of hepatitis.

The appellant underwent a VA examination in April 1991 for 
reevaluation of his service-connected disability.  The 
examiner reported the prior medical history.  The diagnosis 
was dilated cardiomyopathy with congestive heart failure and 
chronic renal insufficiency and postoperative status cardiac 
transplant.  There were no findings or diagnosis of 
hepatitis.  

The appellant underwent a VA examination in January 1992 for 
reevaluation of his service-connected disability.  The 
examiner reported the prior medical history.  Abdominal 
examination was negative.  He underwent diagnostic and 
laboratory studies.  The diagnosis was history of dilated 
cardiomyopathy with congestive heart failure and chronic 
renal insufficiency and postoperative status cardiac 
transplant.  There were no findings or diagnosis of 
hepatitis.  

The appellant underwent a VA heart disease examination in 
April 1996 for reevaluation of his service-connected 
disability.  The examiner reported the prior medical history.  
The diagnosis was history of dilated cardiomyopathy, 
postoperative transplant heart procedure and mild renal 
insufficiency.  There were no findings or diagnosis of 
hepatitis.  

The appellant underwent VA serum and blood testing in October 
1999.  There was no diagnosis of hepatitis.  

The appellant underwent a VA liver examination in January 
2002.  The physician certified review of the claims folder in 
connection with the examination.  The physician noted the 
history of viral myocarditis resulting in the heart 
transplant and the numerous blood tests, which confirm mild 
renal insufficiency.  The physician also noted a history of 
hypertension, which appeared to have developed during active 
service.  Physical examination showed the abdomen was non-
tender and without masses or organomegaly.  The physician 
obtained serum, blood and urine testing.  The diagnosis was 
essential hypertension, history of heart transplant and 
chronic mild renal insufficiency.  

The physician reported that the appellant denied a history of 
drug use, contact with prostitutes, or any illicit sex, and 
stated that he thus would not be in a risk category for 
Hepatitis A, B, or C.  The physician opined that "[I]t is 
unlikely that this patient had Hepatitis A, B, or C in the 
military."  He noted that per the inservice gastrointestinal 
consultation the appellant had mildly elevated liver tests, 
which were felt to be due to passive liver congestion from 
his heart condition with a question of a viral etiology.  The 
physician stated that "[t]here is no record of a test in the 
military for hepatitis A, B, or C.  This condition resolved 
and his liver is functioning normally without elevation of 
liver tests (SGOT)."  The final impression was that "[h]e 
does not have viral hepatitis.  Testing done at the time of 
this visit was negative for hepatitis B and C.  Hep A testing 
is not useful as it is only positive during an acute 
attack."  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.



In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  He has been provided with notice of the 
requirements for service connection in the October 1999 
rating decision, which also provided him with a rationale 
explaining why the evidence did not allow for a grant of his 
claim.  

The May 2000 statement of the case and the February 2002 
supplemental statement of the case in addition to providing a 
rationale of the RO's decision, also provided the appellant 
with notice of the specific regulations pertaining to his 
claim.  

In January 2002 the RO specifically notified the appellant 
about passage of the VCAA and VA's new duties under this law.  
The RO provided the appellant notice of what is required to 
substantiate his claim.  The RO notified the appellant as to 
which portion of the evidence is to be provided by the 
appellant and which is to be provided by VA, and it notified 
him that he could submit evidence himself or have the RO 
obtain it for him.  Such notice satisfies the duty to notify 
requirement.  See Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

Although the RO has not adjudicated his claim with this law 
in mind, the Board finds no prejudice to the appellant in 
proceeding with this case at this time, because the 
procedural actions of the RO are in essential agreement with 
and adhere to the mandates of this new law with respect to 
the duty to notify the appellant in the development of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  



The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

In particular, the evidence shows that the complete service 
medical records were obtained in connection with his original 
claim for service connection.  These records include the July 
1988 hospitalization records, which included diagnostic 
testing and the impression of cardiomyopathy, probably viral-
echo or coxsackie viruses, hepatomegaly with increased SGOT, 
LDH and PT secondary to the cardiomyopathy and/or viral 
hepatitis, left ventricle mass and mild renal failure.  They 
also include the subsequent findings of a liver spleen scan 
obtained several days later, which showed a normal liver.  

The evidence includes post-service service department, VA and 
private outpatient treatment records and examination records.  
They also include post-service VA and private hospitalization 
reports.  Although the RO did not obtain all the post-service 
VA and service department outpatient treatment records, the 
appellant has stated that he does not receive treatment or 
take medication for hepatitis.  His only contention is that 
the laboratory testing showed abnormal liver functions.  He 
has not contended that he has a current medical diagnosis of 
hepatitis.  Therefore, there is no reasonable possibility 
that such records would substantiate the claim because there 
is currently no competent diagnosis of hepatitis.  
38 U.S.C.A. § 5103A(a), (b) (West Supp. 2002); see also 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  

Finally, the Board finds that there is ample medical evidence 
of record on which to decide the issue on appeal.  The 
appellant underwent a VA examination in January 2002 for the 
specific purposes of having a physician review all the 
evidence and to determine whether he has hepatitis.  



The January 2002 medical opinion specifically concluded that 
it was unlikely that the appellant had hepatitis in service 
and that he does not currently have hepatitis.  Thus, there 
is no reasonable possibility that obtaining another medical 
opinion would substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)(2)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the appellant's case at hand, the Board finds that the 
appellant is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the appellant 
under this new law.




Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The appellant seeks service connection for hepatitis based on 
medical findings reported during active service.  He argues 
that liver function tests have shown he has abnormal 
elevations.  The service medical records include a diagnosis 
of viral hepatitis during the July 1998 inservice 
hospitalization.  

The service medical records do show a diagnosis of viral 
hepatitis during the July 1998 inservice hospitalization for 
evaluation of viral cardiomyopathy and congestive heart 
failure.  At first, the impression was hepatomegaly with 
increased SGOT, LDH and PT secondary to the cardiomyopathy 
and/or viral hepatitis.  The physician who performed a 
gastrointestinal consultation felt the appellant had a viral 
hepatitis in addition to passive hepatic congestion.  

Despite the physician's opinion, the evidence shows he was 
started on medication and systematic heparinization.  During 
hospitalization the liver parenchyma was normal.  Abdominal 
examination and gastrointestinal examination revealed that 
the appellant's pain was most likely secondary to hepatic 
capsular stretching secondary to passive hepatic congestion.  
Following treatment he had complete resolution of his 
symptoms.  A liver spleen scan obtained several days later 
showed a normal liver.  In fact, the discharge diagnosis was 
viral myocarditis, cardiomyopathy, resolved viral hepatitis 
and resolved nephritis.  

From the evidence it appears that a diagnosis of viral 
hepatitis was considered during the July 1988 
hospitalization.  The physician felt the appellant had a 
viral hepatitis in addition to passive hepatic congestion.  
However, the subsequent medical testing showed that his liver 
condition was normal.  He had complete resolution of his 
symptoms, a liver spleen scan showed a normal liver and the 
discharge diagnosis was resolved viral hepatitis.

The question in this case is whether the appellant currently 
has a diagnosis of hepatitis.  The remaining medical evidence 
of record fails to show such a diagnosis.  In fact, the 
January 2002 VA medical opinion rules out a diagnosis of 
hepatitis.  

The appellant was seen from August 1988 through November 1988 
for follow-up evaluations of his idiopathic dilated 
cardiomyopathy.  There were no findings or diagnosis of 
hepatitis.

The March 1989 medical evaluation board summary shows no 
findings or diagnosis of hepatitis. 

There were no findings or diagnosis of hepatitis during the 
May 1989 cardiac catheterization.  

Although there was a diagnosis of increased liver function 
test during the service department facility in August 1989, 
there was no diagnosis of hepatitis.  

During the December 1989 orthotopic heart transplant there 
were no findings or diagnosis of hepatitis.

During the January 1990 hospitalization antilymphocyte 
globulin and steroid pulse there were no findings or 
diagnosis of hepatitis.  

The VA outpatient treatment records dated from January 1991 
to January 1994 do not show findings or diagnosis of 
hepatitis.  

Service department outpatient treatment records dated from 
February 1991 to February 1995 do not show findings or 
diagnosis of hepatitis.

The VA examination in April 1991 did not show findings or 
diagnosis of hepatitis.  

The VA examination in January 1992 did not show findings or 
diagnosis of hepatitis.

The VA heart disease examination in April 1996 did not show 
findings or diagnosis of hepatitis.


The most probative evidence of record on this issue is the 
medical opinion rendered during the VA liver examination in 
January 2002.  The physician certified review of the claims 
folder in connection with the examination.  This physician 
based his opinion on all the evidence of record as well as an 
independent examination and laboratory studies.  This 
physician is in a better position to render a medical opinion 
since he considered all the evidence prior to rendering his 
opinion.  He is also the only post-service medical examiner 
to offer a medical opinion on this issue.  

This physician did not diagnose hepatitis.  The physician 
opined: "[I]t is unlikely that this patient had Hepatitis A, 
B, or C in the military."  He considered the inservice 
gastrointestinal consultation of mildly elevated liver tests, 
which were felt to be due to passive liver congestion from 
his heart condition with a question of a viral etiology.  

However, he stated that "[t]here is no record of a test in 
the military for hepatitis A, B, or C.  This condition 
resolved and his liver is functioning normally without 
elevation of liver tests (SGOT)."  

This physician's final impression was that "[h]e does not 
have viral hepatitis.  Testing done at the time of this visit 
was negative for hepatitis B and C.  Hep A testing is not 
useful as it is only positive during an acute attack."  The 
Board finds this to be the most probative evidence on this 
issue.  

The only other evidence on this issue consists of statements 
and testimony from the appellant that he has elevated liver 
functions shown in laboratory testing.  He does not argue, 
and the medical evidence does not show, that he currently has 
any underlying disability as a result.  In addition, as a lay 
witness he is not competent to render a medical diagnosis of 
hepatitis or provide a competent medical nexus between a 
current disability and active service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the appellant has not submitted or identified 
available competent medical evidence showing that he has a 
current diagnosis of hepatitis.  Since the determinative 
issue involves a medical question, competent medical evidence 
is required.  Heuer v. Brown, 7 Vet. App. at 384; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

For these reasons, the Board finds that the appellant has not 
submitted or identified competent evidence of a diagnosis of 
hepatitis.  The Board finds the preponderance of the evidence 
is against the claim and concludes that hepatitis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  


II.  Increased or Separate Rating

Factual Background

The evidence shows that, during the VA hospitalization in May 
1989 for an elective cardiac catheterization and for 
evaluation of a heart transplant, the diagnosis was probable 
viral dilated cardiomyopathy, congestive heart failure and 
mild chronic renal insufficiency.  During the August 1989 
service department admission the appellant was diagnosed with 
acute renal failure, which had resolved.  

In July 1989 the RO granted service connection for congestive 
heart failure with dilated cardiomyopathy and left 
ventricular mass and renal insufficiency.  The RO awarded a 
100 percent evaluation, effective May 19, 1989.

The appellant underwent a VA examination in April 1991 for 
reevaluation of his service-connected disability.  The 
examiner reported the prior medical history.  The diagnosis 
was dilated cardiomyopathy with congestive heart failure and 
chronic renal insufficiency and postoperative status cardiac 
transplant.  

The appellant underwent a VA examination in January 1992 for 
reevaluation of his service-connected disability.  The 
examiner reported the prior medical history.  Abdominal 
examination was negative.  He underwent diagnostic and 
laboratory studies.  The diagnosis was history of dilated 
cardiomyopathy with congestive heart failure and chronic 
renal insufficiency and postoperative status cardiac 
transplant.  

The appellant filed a claim for a separate disability rating 
for chronic renal insufficiency in August 1994.  At that time 
he reiterated that he had had a heart transplant and not a 
kidney transplant.  In a September 1995 written authorization 
for the release of medical records, VA Form 21-4142, he 
identified treatment for residuals of his heart transplant 
but he did not identify treatment for his renal 
insufficiency.  

The appellant underwent a VA heart disease examination in 
April 1996 for reevaluation of his service-connected 
disability.  The examiner reported the prior medical history.  
The examiner noted that the appellant was claiming disability 
for renal insufficiency separate from his heart condition.  
The examiner noted that he had had numerous laboratory 
studies, which were within normal limits except for a 
slightly elevated Creatine level.  The examiner stated that 
the appellant did not report any symptoms that could relate 
to renal insufficiency.  The diagnosis was history of dilated 
cardiomyopathy, postoperative transplant heart procedure and 
mild renal insufficiency.  The examiner noted that the 
slightly elevated Creatine level had not significantly 
changed since December 1992.  

The appellant underwent a VA liver examination in January 
2002.  The physician certified review of the claims folder in 
connection with the examination.  The physician noted the 
history of viral myocarditis resulting in the heart 
transplant and the numerous blood tests, which confirmed mild 
renal insufficiency.  

The physician stated that the appellant's mild renal 
insufficiency was associated with the viral myocarditis that 
resulted in the heart transplant.  The physician stated that 
the renal insufficiency, which was manifested by slightly 
elevated Creatine levels since 1990, had remained stable.  
The physician stated that the appellant reported no edema or 
other symptoms related to this mild renal insufficiency.  
Physical examination showed the abdomen was non-tender and 
without masses or organomegaly.  The physician obtained 
serum, blood and urine testing.  The diagnosis was essential 
hypertension, history of heart transplant and chronic mild 
renal insufficiency.  The physician stated that the mild 
renal insufficiency was related to the initial viral 
infection during active service.  

At his personal hearing the representative stated that the 
appellant was seeking a separate disability rating for renal 
insufficiency because it causes transient edema.  Transcript, 
p. 1.  The appellant testified that if he drinks excessive 
amounts of liquids, his lower extremities swell.  Tr., p. 2.  
He testified that his physicians have stated he will 
eventually need a kidney transplant.  Tr., p. 2.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2001).   

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when an appellant 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Rating Schedule provides a 100 percent rating for an 
indefinite period from date of hospital admission for cardiac 
transplantation.  Thereafter, the Rating Schedule also 
provides a 100 percent rating for chronic congestive heart 
failure, or; workload of 3 METs or 100 less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  The Rating Schedule provides a 60 percent 
rating for more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The Rating Schedule provides minimum rating of a 30 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7019 (2001).  

The Rating Schedule provides that separate ratings are not to 
be assigned for disability from disease of the heart and any 
form of nephritis, on account of the close interrelationships 
of cardiovascular disabilities.  If, however, absence of a 
kidney is the sole renal disability, even if removal was 
required because of nephritis, the absent kidney and any 
hypertension or heart disease will be separately rated.  
Also, in the event that chronic renal disease has progressed 
to the point where regular dialysis is required, any 
coexisting hypertension or heart disease will be separately 
rated.  38 C.F.R. § 4.115 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

Analysis

Preliminary Matter: Duty to Assist

As previously noted, there has been a significant change in 
the law during the pendency of this appeal as a result of 
passage of the VCAA.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  He has been provided with notice of the 
requirements for an increased rating in the July 1996 rating 
decision, which also provided him with a rationale explaining 
why the evidence did not allow for a grant of his claim.  

The August 1996 statement of the case and the February 2002 
supplemental statement of the case in addition to providing a 
rationale of the RO's decision, also provided the appellant 
with notice of the specific regulations pertaining to his 
claim.  

In January 2002 the RO specifically notified the appellant 
about passage of the VCAA and VA's new duties under this law.  
The RO provided the appellant notice of what is required to 
substantiate his claim.  The RO notified the appellant as to 
which portion of the evidence is to be provided by the 
appellant and which is to be provided by VA, and it notified 
him that he could submit evidence himself or have the RO 
obtain it for him.  Such notice satisfies the duty to notify 
requirement.  See Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

Although the RO has not adjudicated his claim with this law 
in mind, the Board finds no prejudice to the appellant in 
proceeding with this case at this time, because the 
procedural actions of the RO are in essential agreement with 
and adhere to the mandates of this new law with respect to 
the duty to notify the appellant in the development of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

The evidence includes post-service service department, VA and 
private outpatient treatment records and examination records.  
They also include post-service VA and private hospitalization 
reports.  Although the RO did not obtain all the post-service 
VA and service department outpatient treatment records, the 
evidence does not show that he has had a kidney removed or 
that his mild chronic renal insufficiency has progressed to 
the point where regular dialysis is required.  In fact, the 
appellant has stated that he does not currently receive 
medical treatment for chronic renal insufficiency.  Since he 
already has a 100 percent schedular rating and the Rating 
Schedule precludes assignment of a separate rating for his 
renal insufficiency, there is no reasonable possibility that 
such records would substantiate the claim.  38 U.S.C.A. 
§ 5103A(a), (b) (West Supp. 2002); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  



In the appellant's case at hand, the Board finds that the 
appellant is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the appellant 
under this new law.

Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  


Increased or Separate Evaluation

The appellant seeks a separate disability rating for renal 
insufficiency.  He argues that if he drinks excessive amounts 
of liquids, his lower extremities swell.  Tr., p. 2.  He also 
contends that his physicians have stated he will eventually 
need a kidney transplant.  Tr., p. 2.  

In July 1989 the RO granted service connection for congestive 
heart failure with dilated cardiomyopathy and left 
ventricular mass and renal insufficiency.  The RO awarded a 
100 percent evaluation, effective May 19, 1989.

The evidence dated between 1989 and 2002 show that the 
appellant has mild chronic renal insufficiency.  The 
probative evidence shows that the appellant's chronic renal 
insufficiency is secondary to the initial viral infection 
during active service.  




The examiner who performed the VA heart disease examination 
in April 1996 noted that the appellant had had numerous 
laboratory studies, which were within normal limits except 
for a slightly elevated Creatine level.  The examiner stated 
that the appellant did not report any symptoms that could 
relate to renal insufficiency.  The examiner noted that the 
slightly elevated Creatine level had not significantly 
changed since December 1992.  

The physician who performed the VA liver examination in 
January 2002 noted that numerous blood tests confirmed mild 
renal insufficiency.  The physician stated that the 
appellant's mild renal insufficiency was associated with the 
viral myocarditis that resulted in the heart transplant.  He 
stated that the renal insufficiency, which was manifested by 
slightly elevated Creatine levels since 1990, had remained 
stable.  In fact, despite the appellant's testimony that he 
had edema of his lower extremities, he did not report a 
history of edema or other symptoms related to his mild renal 
insufficiency to the physician.  

In this case the medical evidence demonstrates that the 
service-connected disability is the result of heart disease 
as well as a form of nephritis that is diagnosed as mild 
chronic renal insufficiency.  

It is not contended or otherwise shown that a kidney has been 
removed or that his chronic renal disease has progressed to 
the point where regular dialysis is required.  The appellant 
testified that his physicians have stated he will eventually 
need a kidney transplant.  Tr., p. 2.  Therefore, the Rating 
Schedule provides that separate ratings are not to be 
assigned for such disability.  38 C.F.R. § 4.115 (2001).  

Since separate ratings are precluded by the Rating Schedule 
and the appellant is already receiving the maximum 100 
percent schedular rating under 38 C.F.R. § 4.104, Diagnostic 
Code 7019, entitlement to a higher rating is not established. 

The Board finds that the benefit of the doubt rule is not for 
application and concludes that the criteria for an increased 
or separate evaluation for orthotopic cardiac transplantation 
with cardiomyopathy and renal insufficiency have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.104, 4.115, 
Diagnostic Code 7019 (2001).


ORDER

Entitlement to service connection for hepatitis is denied.  

Entitlement to an increased or separate evaluation for 
orthotopic cardiac transplantation with cardiomyopathy and 
renal insufficiency is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

